DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
      Information Disclosure Statement
The information disclosure statement filed 09/15/2020 and 04/08/2021 has been fully considered and is attached hereto.
Specification
The disclosure is objected to because of the following informalities: application (¶ 0120, line 7) mentions “second end surface 451” and  (¶ 0096, line 1) mentions “the third portion 4511” however drawings do not illustrate the elements.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “451” has been used to designate “second end surface” and reference character “4511” has been used to designate “the third portion”, however the drawings lack illustrating the elements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-15, the allowability resides in the overall structure of the device as recited in independent Claim 1 and at least in part because Claim 1 recites, “a connector housing structure; a spur gear disposed inside the connector housing structure, wherein the spur gear is positioned between the first rack gear and the second rack gear so as to rotatably engage therewith; and a wheel coaxial with the spur gear and partially exposed through the connector housing structure to be able to rotate from outside the connector housing structure, wherein the wheel comprises: a first surface facing the first rack gear and the second rack gear; and a second surface facing away from the first surface, wherein the second surface comprises a circular recess forming an annular inner wall including a first annular portion, wherein the first annular portion comprises a first recessed cam structure and a second recessed cam structure disposed in opposite directions, each of the first recessed cam structure and the second recessed cam structure having symmetric edges, - 3 -ATTORNEY DOCKET No.: SAMS05-24150 PATENT wherein the connector housing structure includes a second annular portion, the second annular portion forming an inner ratchet ring comprising asymmetric ratchet teeth having a first edge with a first slope and a second edge with a second slope larger than the first slope, a circular plate at least partially disposed in the circular recess, wherein the circular plate is coaxially connected to the spur gear, and includes a recess guide channel extending in a diameter direction of the circular plate, a first pawl configured to be moveable in the diameter direction inside the guide channel between the first recessed cam structure and the second recessed cam structure, wherein the first pawl includes a first end surface, wherein the first end surface comprises: a first portion having a first shape corresponding to and engaged with the first recessed cam structure; and a second portion having a second shape corresponding to and engaged with one of the asymmetric ratchet teeth, a second pawl configured to be moveable in the diameter direction inside the guide channel between the first pawl and the second recessed cam structure, wherein the second pawl includes a second end surface, wherein the second end surface includes: a third portion having a third shape corresponding to and engaged with the second recessed cam structure; and a fourth portion having the second shape”. 

The closest art of record is believed to be that of Lai et al (US 2018/0003984 – hereafter “Lai”).
While Lai (In Figs 5a-5d) teaches a rotatable head mounting device with cooperative pawl and ratchet structure of the tightening adjuster with the first end portion (62), second end portion (84), third end portion (63) and fourth end portion (85) and a pawl ratchet mechanism (86) and a non-circular portion with pawl (862) with the first end surface (8621) engaging inner rachet ring (861) having first edge and second edge (5d) and the wheel having second surface (Fig 5d).
However, neither Lai, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitation of Claim 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Wear Display Equipment and its Bandage Adjusting Method  CN108205202, Head Mounted Device US 2018/0003984, Adjustment Structure of Bridle US 2018/0364490, Electronic Device US 2018/0152213. Other pertinent art made of record are on form PTO-892 notice of reference cited. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835